60 F.3d 820NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
James BRYANT, Jr., Plaintiff--Appellant,v.SOUTH CAROLINA DEPARTMENT of CORRECTIONS;  Parker Evatt,Commissioner, South Carolina Department ofCorrections, Defendants--Appellees.
No. 95-6007.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 28, 1995.Decided July 6, 1995.

James Bryant, Jr., appellant pro se.  Barbara Murcier Bowens, South Carolina Department of Corrections, Columbia, SC, for appellees.
D.S.C.
AFFIRMED.
Before MURNAGHAN and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Bryant v. South Carolina Dep't of Corrections, No. CA-94-1067 (D.S.C. Dec. 12, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED